Citation Nr: 0512337	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  94-12 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran had military service from August 1949 to November 
1952.  He died in January 1993 at the age of 61.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida and has a lengthy procedural history.  
In February 1996 the Board remanded the case to the RO for 
further development.  The appeal was subsequently returned to 
the Board and, in January 1997, the Board denied service 
connection for the cause of the veteran's death.

The appellant appealed the Board's denial to the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter Court).  In 
January 1998, the Court granted a joint motion to remand the 
matter to the Board.  The Board, in turn, remanded the matter 
to the RO in July 1998 and again in December 2000.  In 
January 2003, the Board again denied service connection for 
the cause of the veteran's death.

The appellant has again appealed the Board's decision to the 
Court.  In an August 2004 decision, the Court vacated the 
Board's January 2003 decision and remanded the case pursuant 
to 38 U.S.C.A. § 7252(a).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

Based on the remand from the Court, the Board finds that 
further medical development is in order.  Specifically, the 
Court directed that the Board obtain medical records from the 
veteran's private physician.  

The appellant is advised that while the case is in remand 
status, she is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  Obtain legible copies of medical 
records from Shirish K. Kirtane, M.D., 
concerning the veteran's treatment from 
June 1992 to January 1993.

2.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
appellant and her attorney should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


